          Case 3:19-mj-04725-KSC Document 1 Filed 10/25/19 PageID.1 Page 1 of 10
AO 106 (Rev. 04/10) Application for a Search Warrant

                                                                                                                         ~   ~~--
                                      UNITED STATES DISTRICT COUR'
                                                                     for the
                                                         Southern District of California
                                                                                                             BY
                                                                                                                  ~3
                                                                                                                 C d: i'.l,1-, us J6Tn\CT cou RT
                                                                                                             s ouTHLP.N c1sT1-1:C, OF CALIFORNIA
                                                                                                                                          DEPUTY
              In the Matter of the Search of
         (Briefly describe the property to be searched
          or identify the person by name and address)

                   iPhone Cellular Phone
                                                                        )
                                                                        )
                                                                        )
                                                                        )
                                                                        )
                                                                                    Case No.   1 9M         wzs- -=-
                    Model:iPhone Xs Max
             IMEI: 357282093847427 (Target Device 1)                    )

                                             APPLICATION FOR A SEARCH WARRANT
        I, a federal law enforcement officer or an attorney for the government, request a search warrant and state under
penalty of perjury that I have reason to believe that on the following person or property (identify the person or describe the
property to be searched and give its location):

 See Attachment A.
located in the             Southern               District of               California           , there is now concealed (identify the
person or describe the property to be seized):

 See Attachment B.

          The basis for the search under Fed. R. Crim. P. 41 (c) is (check one or more) :
                 ~ evidence of a crime;
                 0 contraband, fruits of crime, or other items illegally possessed;
                 0 property designed for use, intended for use, or used in committing a crime;
                 0 a person to be arrested or a person who is unlawfully restrained.

          The search is related to a violation of:
            Code Section                                                         Offense Description
        21 U.S.C. Sections 952 & 960               Importation of a Controlled Substance


          The application is based on these facts:
        See attached affidavit from SA Hausmann

           ~ Continued on the attached sheet.
           0 Delayed notice of _ _ days (give exact ending date if more than 30 days: _ _ _ _ _ ) is requested
             under 18 U.S .C. § 3103a, the basis of which is set forth on the attached sheet.


                                                                                    ~ )                   ~~
                                                                                           Kyle Hausmann , Special Agent


Sworn to before me and signed in my presence.


Date:        11/J§/11
                                                                                                  Judge 's signature

City and state: San Diego, California                                             Hon. Karen S. Crawford, U.S. Magistrate Judge
                                                                                                Printed name and title
            Case 3:19-mj-04725-KSC Document 1 Filed 10/25/19 PageID.2 Page 2 of 10



                                               AFFIDAVIT
 1
                I, Kyle Hausmann, being duly sworn hereby state as follows:
 2
                                              INTRODUCTION
 3
                1.     I submit this affidavit in support of an application for a warrant to search the
 4
          following electronic device:
 5
 6                     iPhone Cellular Phone
                       Model:iPhone Xs Max
 7                     IMEI:357282093847427
 8                    (Target Device 1)
          as further described in Attachment A, and to seize as evidence of crimes, specifically as
 9
          violations of Title 21, United States Code, Section (s) 952 and 960, as further described by
10
          Attachment B.
11
                 2.    Agents seized the Target Device 1 on October 6, 2019, from Fatima
12
          MUNOZ's ("MUNOZ") vehicle at the time she was arrested at the Otay Mesa Port ofEntry,
13
          San Diego, California, for the importation of approximately 3 7.42 kilograms (82.49
14
          pounds) of methamphetamine, in violation of Title 21, United States Code, Sections 952
15
          and 960, Importation of a Controlled Substance. At the time of her arrest, MUNOZ was the
16
          driver of a 2004 Dodge Durango bearing Mexican license plates A09NXE2. Target Device
17
          1 is currently in the possession of the Customs and Border Protection Vault, located at 9495
18
     11   Customhouse Plaza, San Diego, California 92154.
19
                3.     The information contained in this affidavit is based upon my training,
20
          experience, investigation, and consultation with other members of law enforcement.
21
     11   Because this affidavit is made for the limited purpose of obtaining a search warrant for
22
          Target Device 1, it does not contain all the information known by me or other agents
23
     11   regarding this investigation. All dates and times described are approximate.
24
25
                                      EXPERIENCE AND TRAINING
26
                4.    I am a law enforcement officer of the United States within the meaning of
27
28 II Title 18, United States Code, Section 2510(7), who is empowered by law to conduct
      investigations of, and to make arrests for, offenses enumerated in Title 18, United States
                                                     1
        Case 3:19-mj-04725-KSC Document 1 Filed 10/25/19 PageID.3 Page 3 of 10




 1 II Code, Section 2516. I am also a federal law enforcement officer within the meaning of Rule
 2 II 41(a)(2)(C) of the Federal rules of Criminal Procedure. I am authorized under Rule 41(a) to
 3 II make applications for search and seizure warrants and to serve arrest warrants. I am
 4 II authorized to investigate violations of laws of the United States and to execute warrants
 5 II issued under the authority of the United States.
 6 II      5.     I am a Special Agent with Homeland Security Investigations (HSI) and have
 7 II been so employed since August of 2016. Prior to becoming an HSI Special Agent, I was a
 8 II United States Border Patrol Agent for approximately 7 years. I am currently assigned to the
 9 II Contraband Smuggling Group at Otay Mesa, San Diego, California. I have received training
10 II from the Federal Law Enforcement Training Center and have attended the U.S. Border
11 II Patrol Academy, and other law enforcement investigative courses.
12 II      6.     As an HSI Special Agent, my primary duties include the investigation of
13 II narcotics-related violations of Title 21 of the United States Code. I have participated in and
1411 conducted investigations of violations of various federal criminal laws, including
15 II distribution of federally controlled substances, importation of federally controlled
16 II substances, conspiracy to import, possess and distribute federally controlled substances, and
17 II money laundering, all in violation of Title 21 and Title 18, United States Code, as well as
18 II various California Health and Safety Code and California Penal Code sections. These
19 II investigations resulted in arrests of individuals who have imported, trafficked, received
20 II and/or distributed federally controlled substances. Also, these investigations resulted in
21 II seizures of federally controlled substances. Through these investigations and training, I am
22 II familiar with the operations of illegal international Drug Trafficking Organizations (DTO)
23 II in various parts of the world, including Mexico and the United States.
24 II      7.     I am currently responsible for conducting criminal investigations into
25 II trafficking, possession, distribution and sales of controlled substances that are being
26 II illegally trafficked across the United States/Mexico International Boundary through the use
27 II of vehicles. These investigations involve various concealment methods used in order to
28 II avoid detection of controlled substances from law enforcement officers. I have had

                                                 2
          Case 3:19-mj-04725-KSC Document 1 Filed 10/25/19 PageID.4 Page 4 of 10




 1 II numerous conversations with subjects regarding their usage, sales and possession of
 2 II narcotics. I have participated in the execution of search warrants, the majority of which have
 3 II involved narcotics trafficking and distribution offenses. I have participated in numerous
 411 search warrants at a variety of premises including businesses and residences. I have also
 5 II sought numerous search warrants for cellular/mobile telephones in connection with my
 6 II investigations.
 7 II        8.    Based on my experience and training, I am familiar with the methods utilized
 8 II in narcotics-trafficking operations and the trafficking patterns employed by narcotics
 9 II organizations. I have also spoken with agents, as well as other law enforcement officers,
10 11 about their experiences and the results of their investigations and interviews. I have become
11 II knowledgeable of the methods and modes of narcotics operations and the language and
12 II patterns of narcotics abuse and trafficking. I have become familiar with the methods of
13 II operation typically used by narcotics traffickers.
14   II      9.    Specifically, I have learned that narcotics traffickers often require the use of
15 II one or more telephone devices to negotiate times, places, schemes and manners for
16 II importing, possessing, concealing, manufacturing and distributing controlled substances
17 II and for arranging the disposition of proceeds from the sale of controlled substances. I also
18 II have learned that professional narcotics operations depend upon maintaining their extensive
19 II contacts. The use of telephones is essential in maintaining timely long-distance and local
20 II contacts with the original suppliers and those down the organizational chain to the local
21 II traffickers. The telephone enables narcotics dealers to maintain contact with narcotics
22 II associates, narcotics suppliers, and narcotics customers. I further have learned that narcotics
23 II traffickers often use fraudulent information to subscribe to communication facilities,
24 II especially cellular telephones, and frequently change communications facilities to thwart
25 II law enforcement efforts to intercept their communications.
26           10.   Based upon my training and experience as an HSI Special Agent, and
2711 consultations      with law enforcement officers experienced in narcotics trafficking
28

                                                  3
             Case 3:19-mj-04725-KSC Document 1 Filed 10/25/19 PageID.5 Page 5 of 10




 1 II investigations, and all the facts and opm1ons set forth in this affidavit, I submit the
 2 II following:
 3 II                  a.     Narcotics traffickers will use cellular/mobile telephones because they are
 4 11 mobile and they have instant access to telephone calls, text, web, and voice messages.
 5 II                   b.    Narcotics traffickers will use cellular/mobile telephones because they are
 6 II able to actively monitor the progress of their illegal cargo while the conveyance is in transit.
 7 II                  c.     Narcotics traffickers and their accomplices will use cellular/mobile
 8 II telephones because they can easily arrange and/or determine what time their illegal cargo will
 9 II arrive at predetermined locations.
10 II                  d.     Narcotics traffickers will use cellular/mobile telephones to direct drivers
11 II to synchronize an exact drop off and/or pick up time of their illegal cargo.
12 II                  e.     Narcotics traffickers will use cellular/mobile telephones to notify or warn
13 II their accomplices of law enforcement activity to include the presence and posture of marked
14 II and unmarked units, as well as the operational status of checkpoints and border crossings.
15 II                  f.     Narcotics traffickers and their co-conspirators often use cellular/mobile
16 II telephones to communicate with load drivers who transport their narcotics and/or narcotics
17 II proceeds.
18   11                g.     The use of cellular telephones by conspirators or narcotics traffickers
19 II tends to generate evidence that is stored on the cellular telephones, including, but not limited
20 II to emails, text messages, photographs, audio files, videos, call logs, address book entries, IP
21   11   addresses, social network data, and location data.
22 II           11.    Subscriber Identity Module (SIM) Cards, also known as subscriber identity
23 II modules, are smart cards that store data for cellular telephone subscribers. Such data
24 II includes user identity, location and phone number, network authorization data, personal
25 II security keys, contact lists and stored text messages. Much of the evidence generated by a
26 II smuggler's use of a cellular telephone would likely be stored on any SIM Card that has been
27 II utilized in connection with that telephone. SIM cards are necessary for a cell phone to
28 II operate properly. I believe there is a SIM card in Target Device l.

                                                      4
         Case 3:19-mj-04725-KSC Document 1 Filed 10/25/19 PageID.6 Page 6 of 10




 1                          FACTS SUPPORTING PROBABLE CAUSE
 2            14.   On October 6, 2019, at approximately 1:20 p.m., MUNOZ, a French citizen,
 3 applied for entry into the United States from Mexico through the Otay Mesa Port of Entry
 4 in vehicle lane #7. MUNOZ was the driver, sole occupant, and registered owner of a 2004
 5 Dodge Durango ("the vehicle") bearing Mexican license plates A09NXE2. A Customs and
 6 Border Protection Officer ("CBPO") was conducting pre-primary roving patrol operations
 7 when they inspected MUNOZ. The CBPO received two negative customs declarations from
 8 MUNOZ and began an inspection of her vehicle. The CBPO observed the vehicle's gas tank
 9 appeared to have been recently removed. The gas tank also "tapped solid". The CBPO
10 suspected MUNOZ was smuggling contraband via her vehicle's gas tank and requested
11 assistance.
12            15.   The Canine Enforcement Officer conducted a canine search of the vehicle. The
13 Human and Narcotic Detection Dog alerted to the gas tank of the vehicle. MUNOZ and the
14 vehicle were referred to the secondary inspection area.
15            16.   A CBPO conducted a seizure inspection of the vehicle. The inspection resulted
16 in the discovery of approximately 77 packages concealed in the gas tank of the vehicle, with
17 a total approximate weight of approximately 3 7.42 kilograms (82.49 pounds). A sample of
18 the substance contained within the packages field tested positive for the characteristics of
19 methamphetamine. MUNOZ was placed under arrest at approximately 4: 10 p.m.
20            17.   Target Device 1 was located with a brown and black checkered personal bag
21 found within the vehicle. According to crossing records I accessed from the Treasury
22 Enforcement Communications System (TECS), this vehicle (Mexican license plates
23 A09NXE2) had approximately five crossings in the last six months.
24
              18. During a post-Miranda interview, MUNOZ stated she picked up the vehicle from
25 ..
        a man known as "Manuel" earlier on the day of her arrest and drove it to the Otay Mesa
26
     II Port of Entry. "Manuel" had previously offered MUNOZ $7,000 to smuggle narcotics into
2711
        the United States, but MUNOZ denied any knowledge of the methamphetamine at the time
28
     II of her arrest. MUNOZ stated she was traveling to Paramount, California to pick up her
                                                 5
        Case 3:19-mj-04725-KSC Document 1 Filed 10/25/19 PageID.7 Page 7 of 10



      grandmother from her aunt's house. MUNOZ stated no one could collaborate her planned
 1
 2
     II trip because she was only going to call her aunt after she entered the United States.
             19. In light of the above facts, and my own experience and training, there is probable
 3
      cause to believe that MUNOZ was using Target Device 1 to communicate with others to
 4
      further the importation of illicit drugs into the United States. Based on my training and
 5
      experience, I believe analysis of Target Device 1 will reveal evidence of the importation
 6
      of illicit drugs. Additionally, I know that records, images, and/or data is stored on digital
 7
 8 storage devices such as Target Device 1, and even when such digital information has
 9 purportedly been erased or deleted, the data may still be retrievable.
10           20.   Additionally, I know persons committing criminal acts will often boast about

11 the criminal activity to friends, associates, or co-conspirators. This boasting is not only
12 done verbally, but can be done in letters, notes, e-mails, instant messaging, text, or other
13 computer and cellular phone type communications. They often save these documents
14 related to their crimes as memorabilia or reference material which can be located in
15 physical form or on computers, cellular phones, or digital storage media such as contained
16 in Target Device 1.

17           21.    Based on my training and experience, I know that individuals who use

18 cellular phones such as Target Device 1 in their crimes will often try to hide the digital
19 evidence by deleting data files. Computer forensic specialists can often retrieve these data
20 files, even after their deletion. Individuals who use cellular phones in their crimes may
21    use several different applications, operating systems, and storage devices to manage the
22 information and communications related to these acts.

23           22.   Furthermore, based on my training and experience, I know that persons in
24 control of digital devices such as Target Device 1 leave evidence of their identification
25 such as photographs, documents, email and text correspondence.                  Such described
26 dominion and control evidence is vital to proving control over the described property to
27 be seized and may also exist on the subject devices.

28           23.   In my training and experience, narcotics traffickers may be involved in the

                                                   6
       Case 3:19-mj-04725-KSC Document 1 Filed 10/25/19 PageID.8 Page 8 of 10



     planning and coordination of a drug smuggling event in the days and weeks prior to an
 1
     event. Co-conspirators are also often unaware of a defendant's arrest and will continue to
 2
     attempt to communicate with a defendant after their arrest to determine the whereabouts
 3
     of the narcotics. Based on my training and experience, it is also not unusual for individuals,
 4
     such as MUNOZ, to attempt to minimize the amount of time they were involved in their
 5
     smuggling activities, and for the individuals to be involved for weeks and months longer
 6
     than they claim. Accordingly, I request permission to search Target Device 1 for data
 7
 8 beginning on August 7, 2019 through October 7, 2019.
 9                                       METHODOLOGY
10         24.    It is not possible to determine, merely by knowing the cellular/mobile
11 telephone's make, model and serial number, the nature and types of services to which the
12 device is subscribed and the nature of the data stored on the device. Cellular/mobile devices
13 today can be simple cellular telephones and text message devices, can include cameras, can
14 serve as personal digital assistants and have functions such as calendars and full address
15 books and can be mini-computers allowing for electronic mail services, web services and
16 rudimentary word processing. An increasing number of cellular/mobile service providers
17 now allow for their subscribers to access their device over the internet and remotely destroy
18 all of the data contained on the device. For that reason, the device may only be powered in
19 a secure environment or, if possible, started in "flight mode" which disables access to the
20 network. Unlike typical computers, many cellular/mobile telephones do not have hard
21   drives or hard drive equivalents and store information in volatile memory within the device
22 or in memory cards inserted into the device. Current technology provides some solutions
23 for acquiring some of the data stored in some cellular/mobile telephone models using
24 forensic hardware and software. Even if some of the stored information on the device may
25 be acquired forensically, not all of the data subject to seizure may be so acquired. For
26 devices that are not subject to forensic data acquisition or that have potentially relevant data
27 stored that is not subject to such acquisition, the examiner must inspect the device manually
28

                                                  7
         Case 3:19-mj-04725-KSC Document 1 Filed 10/25/19 PageID.9 Page 9 of 10




 1 II and record the process and the results using digital photography. This process is time and
 2 II labor intensive and may take weeks or longer.
 3           25.   Following the issuance of this warrant, I will collect the subject cellular/mobile
 4 II telephone and subject it to analysis. All forensic analysis of the data contained within the
 5 II telephone and memory card(s) will employ search protocols directed exclusively to the
 6 II identification and extraction of data within the scope of this warrant.
 7           26.   Based on the foregoing, identifying and extracting data subject to seizure
 8 II pursuant to this warrant may require a range of data analysis techniques, including manual
 911 review, and, consequently, may take weeks or months. The personnel conducting the
1O II identification and extraction of data will complete the analysis within ninety (90) days from
11 II the date that the Court signs the warrant, absent further application to this Court.
12                     PRIOR ATTEMPTS TO OBTAIN THIS EVIDENCE
13        27. The United Stated conducted a manual search of Target Phone 1 on October 6,
14           2019. 1 Evidence of communication was viewed with an individual known as
15           "Manuel." The same name "Manuel" who offered MUNOZ $7,000 to smuggle
16           narcotics from Mexico into the United States.
17                                          CONCLUSION
18           28.   Based on all of the facts and circumstances described above, there is probable
19 II cause to conclude that Fatima MUNOZ' used Target Device 1 to facilitate violations of
20 II Title 21, United States Code, Section(s) 952 and 960.
21           29.   Because Target Device 1 was promptly seized during the investigation of
22 II MUNOZ's trafficking activities and has been securely stored, there is probable cause to
23 II believe that evidence of illegal activities committed by MUNOZ continues to exist on
24
25   1
        Nothing obtained in the manual search of Target Device 1 is being relied upon in
26 II seeking this warrant. This information is provided for the purpose of full disclosure. I
27 II ask the Court not to consider this information in making its probable cause
      determination whether to authorize the requested search and seizure warrant. It is
28 II possible for deleted data to be extracted from a cellular telephone during a forensic
      analysis of the cellular phone.
                                                  8
        Case 3:19-mj-04725-KSC Document 1 Filed 10/25/19 PageID.10 Page 10 of 10




 1 11 Target Device 1. As stated above, I believe that the date range for this search is from August
 2117, 2019 through October 7, 2019.
 3 II        30.   Accordingly, I request that the Court issue a warrant authorizing law
 4 enforcement to search the item described in Attachment A and seize the item listed in
 5 Attachment B using the above-described methodology.
 6

 7
 8
 9
10
11           I swear the foregoing is true and correct to the best of my knowledge and belief.
12
13
                                              K~r,aus
14                                            Special Agent
15                                            Homeland Security Investigations

16 11 Subscribed and sworn to before me
1711 this ~           of October, 2019.
18
19
20
21
22
23
24
25
26
27
28

                                                 9
